Exhibit 10.180

 

TWELFTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT*

 

This TWELFTH AMENDMENT TO NOTE AND WARRANT AGREEMENT (this "Amendment"), dated
as of July 27, 2018, is made by and between TWINLAB CONSOLIDATED HOLDINGS, INC.,
a Nevada corporation, TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation,
TWINLAB HOLDINGS, INC., a Michigan corporation, ISI BRANDS INC., a Michigan
corporation, and TWINLAB CORPORATION, a Delaware corporation, NUTRASCIENCE LABS,
INC., a Delaware corporation, NUTRASCIENCE LABS IP CORPORATION., a Delaware
corporation, ORGANIC HOLDINGS LLC, a Delaware limited liability company, RESERVE
LIFE ORGANICS, LLC, a Delaware limited liability company, RESVITALE, LLC, a
Delaware limited liability company, RE-BODY, LLC, a Delaware limited liability
company, INNOVITAMIN ORGANICS, LLC, a Delaware limited liability company,
ORGANICS MANAGEMENT LLC, a Delaware limited liability company, COCOAWELL, LLC, a
Delaware limited liability company, FEMBODY, LLC, a Delaware limited liability
company, RESERVE LIFE NUTRITION, L.L.C., a Delaware limited liability company,
INNOVITA SPECIALTY DISTRIBUTION LLC, a Delaware limited liability company, and
JOIE ESSANCE, LLC, a Delaware limited liability company (each of the foregoing
Persons being referred to herein individually as a "Company" and collectively as
the "Companies"), and GOLISANO HOLDINGS LLC, a New York limited liability
company, as successor by assignment to JL-Mezz Utah, LLC f/k/a JL-BBNC Mezz
Utah, LLC (the "Purchaser").

 

WHEREAS, the Companies and the Purchaser are parties to a Note and Warrant
Purchase Agreement dated as of January 22, 2015, as amended by that certain
First Amendment to Note and Warrant Purchase Agreement, Consent and Joinder
dated as of February 4, 2015, that certain Second Amendment to Note and Warrant
Purchase Agreement and Consent dated as of April 30, 2015 and that certain Third
Amendment to Note and Warrant Purchase Agreement, Limited Consent and Limited
Waiver dated as of June 30, 2015 and Fourth Amendment to Note and Warrant
Agreement and Limited Consent dated as of September 9, 2015, that certain
Limited Waiver to Note and Warrant Purchase Agreement dated as of October 2,
2015, that certain Fifth Amendment to Note and Warrant Purchase Agreement dated
as of October 5, 2015, that certain Joinder Agreement dated as of November 10,
2015 and that certain Limited Consent dated as of January 5, 2016, that certain
Sixth Amendment to Note and Warrant Purchase Agreement dated as of January 28,
2016, that certain Seventh Amendment to Note and Warrant Purchase Agreement
dated as of April 5, 2016, that certain Eighth Amendment to Note and Warrant
Purchase Agreement and Limited Consent dated as of August 11, 2016 but effective
as of July 29, 2016, that certain Ninth Amendment to Note and Warrant Purchase
Agreement and Limited Consent dated as of December 2, 2016, that certain Tenth
Amendment to Note and Warrant Purchase Agreement dated as of August 30, 2017,
and that certain Eleventh Amendment to Note and Warrant Purchase Agreement dated
as of February 6, 2018 (as the same may be further amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the "Note
Purchase Agreement").

 

WHEREAS, (a) the Companies have requested that the Purchaser (i) consent to a
secured loan in the original principal amount of $5,000,000 from Great Harbor;
(ii) *********************** and use of the Net Cash Proceeds (as defined below)
***** and (iii) amend certain provisions of the Note Purchase Agreement, and
(b) the Purchaser has agreed to do so subject to the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment, and subject to the terms and conditions set forth
herein, each party hereto hereby agrees as follows:

 

1.     Capitalized Terms. Capitalized terms used but not defined herein shall
have the meanings set forth in the Note Purchase Agreement.

 

________

*

Portions of the Twelfth Amendment to Note and Warrant Purchase Agreement have
been omitted based upon a request for confidential treatment filed with the
Securities and Exchange Commission. The non-public information has been filed
with the Securities and Exchange Commission.

 

 

--------------------------------------------------------------------------------

 

 

2.        Consent to Transactions.

 

(a)      At the request of and as an accommodation to the Companies and subject
to the strict compliance with the terms, conditions and requirements set forth
herein (including, without limitation, satisfaction of each of the conditions
set forth in Section 6 below) and in reliance on the representations, warranties
and covenants of the Companies set forth herein, the Purchaser hereby consents
to (a) the Companies’ incurrence of secured indebtedness in the original
principal amount of up to $5,000,000 to Great Harbor on the terms and subject to
the conditions set forth in that Secured Promissory Note in the original
principal amount of $5,000,000 issued by the Companies to Great Harbor, as it
may be amended, supplemented, restated or otherwise modified from time to time
(the "Great Harbor ******* Secured Note"), (b) ******************** (c) use of
the Net Cash Proceeds (for avoidance of doubt, following any amounts required to
be paid with respect to the Senior Lender under the Senior Loan Documents) ****
********************* as follows:

 

First, to the payment of the accrued and unpaid interest and outstanding
principal on Great Harbor*********** Secured Note;

 

Second, accrued and unpaid interest due to Little Harbor, LLC, Great Harbor
Capital, LLC or Golisano Holdings LLC;

 

Third, to the Companies.

 

(b)     For purposes of this Amendment, "Net Cash Proceeds" means, with respect
*********, cash and cash equivalent proceeds received by or for such person's
account, net of (i) reasonable direct documented costs ********, (ii) sale, use
or other transactional taxes paid or payable by such person as a direct result
of **********, (iii) the principal amount of any indebtedness which is secured
by a prior perfected lien (other than in favor of MidCap, Great Harbor and
Purchaser) and (iv) any amount required to be paid to Senior Lender; * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *.

 

(c)     The limited consent set forth in this Section 2 is effective solely for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) except as expressly provided herein, be a consent to
any amendment, waiver or modification of any term or condition of the Note
Purchase Agreement or of any other Transaction Document; (b) prejudice any right
that the Purchaser have or may have in the future under or in connection with
the Note Purchase Agreement or any other Transaction Document; (c) waive any
Event of Default that exists as of the date hereof; or (d) establish a custom or
course of dealing among any of the Companies, on the one hand, or the Purchaser
on the other hand.

 

3.     Amendments to Note Purchase Agreement. Subject to the satisfaction of the
conditions precedent set forth herein and in reliance on the representations,
warranties and covenants of the Companies set forth herein and in the Note
Purchase Agreement, each party hereto hereby agrees that the Note Purchase
Agreement be and hereby is, amended as follows:

 

3.1.     Amendment and Restatement of Existing Defined Term. Section 1 of the
Note Purchase Agreement is hereby amended to amend and restate the defined term
"Senior Great Harbor Debt" in its entirety as follows:

 

2

--------------------------------------------------------------------------------

 

 

"Senior Great Harbor Debt" means all debts, obligations or liabilities now or
hereafter existing, absolute or contingent of the Companies, or any one or more
of them, arising under that certain Amended and Restated Secured Promissory
Note, dated as of February 6, 2018, in the original principal amount of
$3,000,000 (as amended, modified, extended, renewed, refinanced, restated or
replaced from time to time), that certain Secured Promissory Note, dated as of
February 6, 2018, in the original principal amount of $2,000,000 (as amended,
modified, extended, renewed, refinanced, restated or replaced from time to
time), and that certain Secured Promissory Note, dated as of July 27, 2018, in
the original principal amount of $5,000,000 (as amended, modified, extended,
renewed, refinanced, restated or replaced from time to time), each issued by the
Companies to Great Harbor, whether voluntary or involuntary, whether due or not
due, or whether incurred directly or indirectly.

 

4.       Representations and Warranties; No Default. Each Company hereby
represents and warrants that:

 

4.1.     The execution, delivery and performance by such Company of this
Amendment (a) are within such Company's corporate or similar powers and, at the
time of execution hereof and have been duly authorized by all necessary
corporate and similar action; (b) does not and will not result, in any breach or
default under any other document, instrument or agreement to which a Company or
any of its Subsidiaries is a party or to which a Company or any of its
Subsidiaries, the Premises, the Collateral or any of the property of a Company
or any of its Subsidiaries is subject or bound, except for such breaches or
defaults which, individually or in the aggregate, have not had, and would not
reasonably be expected to result in, a Material Adverse Effect and (c) will not
violate any applicable law, statute, regulation, rule, ordinance, code, rule or
order.

 

4.2.     This Amendment has been duly executed and delivered for the benefit of
or on behalf of each Company and constitutes a legal, valid and binding
obligation of each Company, enforceable against such Company in accordance with
its terms except (a) as the same may be limited by bankruptcy, insolvency,
reorganization moratorium or similar laws now or hereafter in effect relating to
creditors rights generally and (b) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

4.3.     Both before and after giving effect to this Amendment on the date
hereof (a) the representations and warranties of the Companies contained in
Section 4.1 of the Note Purchase Agreement and the other Transaction Documents
are true, correct and complete on and as of the date hereof as if made on such
date (and to the extent any representations and warranties shall relate to the
Effective Date or another earlier date, such representation and warranties shall
be deemed to be amended to relate to the date hereof), and (b) no Default or
Event of Default has occurred and is continuing.

 

5.     Ratification and Confirmation. The Companies hereby ratify and confirm
all of the terms and provisions of the Note Purchase Agreement and the other
Transaction Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect, except as, and to the extent
expressly set forth herein.

 

6.       Condition to Effectiveness. The effectiveness of this Amendment shall
be subject to the satisfaction of the following conditions precedent:

 

6.1.     The Purchaser shall have received a fully executed copy of this
Amendment.

 

3

--------------------------------------------------------------------------------

 

 

6.2.     The Purchaser shall have received the corresponding, fully executed
copies of the Senior Loan Documents evidencing the Permitted Senior Debt of
Great Harbor, in form and substance satisfactory to the Purchaser.

 

6.3.     All representations and warranties of the Companies contained herein
shall be true and correct in all material respects as of the date hereof (and
such parties' delivery of their respective signatures hereto shall be deemed to
be its certification thereof).

 

6.4.     The Purchaser shall have received all fees and other amounts due and
payable to the Purchaser and its counsel in connection with this Amendment, and
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Companies under the Note Purchase
Agreement.

 

7.        Miscellaneous.

 

7.1.     Except as otherwise expressly set forth herein, nothing herein shall be
deemed to constitute an amendment, modification or waiver of any of the
provisions of the Note Purchase Agreement, the Security Agreement or the other
Transaction Documents, all of which remain in full force and effect as of the
date hereof and are hereby ratified and confirmed. Each Company hereby
acknowledges and agrees that nothing contained herein shall be deemed to entitle
any Company to consent to, or a waiver, amendment or modification of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Transaction Documents in similar or different circumstances. This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Note Purchase
Agreement.

 

7.2.     This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument. Delivery of an executed counterpart of
a signature page of this Amendment by facsimile or electronic mail shall be
equally effective as delivery of a manually executed counterpart of this
Amendment.

 

7.3.     This Amendment shall be governed by the laws of the State of New York
without giving effect to any conflict of law principles and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

7.4.     The Companies agree to pay all reasonable expenses, including legal
fees and disbursements, incurred by Purchaser in connection with this Amendment
and the transactions contemplated hereby.

 

7.5.     This Amendment shall be deemed a Transaction Document for all purposes
of the Note Purchase Agreement and the other Transaction Documents. On and after
the date hereof, each reference in the Note Purchase Agreement and the other
Transaction Documents to the Note Purchase Agreement, shall mean and be a
reference to the Note Purchase Agreement, as modified by this Amendment.

 

7.6.     Each Company, voluntarily, knowingly, unconditionally and irrevocably,
with specific and express intent, for and on behalf of itself and all of its
respective parents, subsidiaries, affiliates, members, managers, predecessors,
successors, and assigns, and each of their respective current and former
directors, officers, shareholders, agents, and employees (collectively,
"Releasing Parties"), does hereby fully and completely release, acquit and
forever discharge each Indemnified Party of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnified Parties (or any of them) that directly or indirectly
arise out of, are based upon or are in any manner connected with any Prior
Related Event. "Prior Related Event" means any transaction, event, circumstance,
action, failure to act, occurrence of any type or sort, whether known or
unknown, which occurred, existed, was taken, was permitted or begun in
accordance with, pursuant to or by virtue of (a) any of the terms of this
Amendment or any other Transaction Document, (b) any actions, transactions,
matters or circumstances related hereto or thereto, (c) the conduct of the
relationship between the Purchaser and any Company, or (d) any other actions or
inactions by the Purchaser, all on or prior to the date hereof. Each Company
acknowledges that the foregoing release is a material inducement to the
Purchaser's decision to enter into this Amendment and to agree to the
modifications contemplated hereunder.

 

 

[Signature Pages Follow.]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

COMPANIES

 

 

   

TWINLAB CONSOLIDATION CORPORATION

 

          By:  /s/ Anthony Zolezzi   (Seal)     Name: Anthony Zolezzi
Title:   Chief Executive Officer            

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

TWINLAB HOLDINGS, INC.

            By:  /s/ Anthony Zolezzi     (Seal)   By:  /s/ Anthony Zolezzi  
(Seal) Name: Anthony Zolezzi
Title:   Chief Executive Officer   Name: Anthony Zolezzi
Title:   Chief Executive Officer            

TWINLAB CORPORATION 

 

ISI BRANDS, INC.

            By:  /s/ Anthony Zolezzi   (Seal)   By:  /s/ Anthony Zolezzi  
(Seal) Name: Anthony Zolezzi
Title:   Chief Executive Officer   Name: Anthony Zolezzi
Title:   Chief Executive Officer            

NUTRASCIENCE LABS, INC.

 

NUTRASCIENCE LABS IP CORPORATION

            By:  /s/ Anthony Zolezzi   (Seal)   By:  /s/ Anthony Zolezzi  
(Seal) Name: Anthony Zolezzi
Title:   Chief Executive Officer   Name: Anthony Zolezzi
Title:   Chief Executive Officer            

ORGANIC HOLDINGS LLC

 

RESERVE LIFE ORGANICS, LLC

          By ORGANIC HOLDINGS LLC, By:  /s/ Anthony Zolezzi   (Seal)   its sole
Member Name: Anthony Zolezzi     Title:   Sole Manager   By:  /s/ Anthony
Zolezzi   (Seal)     Name: Anthony Zolezzi
Title:   Sole Manager

 

First Signature Page – Twelfth Amendment to Note and Warrant Purchase Agreement

 

5

--------------------------------------------------------------------------------

 

 

RESVITALE, LLC   RE-BODY, LLC      

By ORGANIC HOLDINGS LLC,

its sole Member

 

By ORGANIC HOLDINGS LLC,

its sole Member

      By:  /s/ Anthony Zolezzi   (Seal)   By:  /s/ Anthony Zolezzi   (Seal)
Name: Anthony Zolezzi
Title:   Sole Manager   Name: Anthony Zolezzi
Title:   Sole Manager       INNOVITAMIN ORGANICS, LLC   ORGANICS MANAGEMENT LLC
     

By ORGANIC HOLDINGS LLC,

its sole Member

 

By ORGANIC HOLDINGS LLC,

its sole Member

      By:  /s/ Anthony Zolezzi   (Seal)   By:  /s/ Anthony Zolezzi   (Seal)
Name: Anthony Zolezzi
Title:   Sole Manager   Name: Anthony Zolezzi
Title:   Sole Manager       COCOAWELL, LLC   FEMBODY, LLC      

By ORGANIC HOLDINGS LLC,

its sole Member

 

By ORGANIC HOLDINGS LLC,

its sole Member

      By:  /s/ Anthony Zolezzi   (Seal)   By:  /s/ Anthony Zolezzi   (Seal)
Name: Anthony Zolezzi
Title:   Sole Manager   Name: Anthony Zolezzi
Title:   Sole Manager       RESERVE LIFE NUTRITION, L.L.C.   INNOVITA SPECIALTY
DISTRIBUTION LLC      

By ORGANIC HOLDINGS LLC,

its sole Member

 

By ORGANIC HOLDINGS LLC,

its sole Member

      By:  /s/ Anthony Zolezzi   (Seal)   By:  /s/ Anthony Zolezzi   (Seal)
Name: Anthony Zolezzi
Title:   Sole Manager   Name: Anthony Zolezzi
Title:   Sole Manager         JOIE ESSANCE, LLC          

By ORGANIC HOLDINGS LLC,

its sole Member

          By:  /s/ Anthony Zolezzi   (Seal)     Name: Anthony Zolezzi
Title:   Sole Manager    

 

Second Signature Page – Twelfth Amendment to Note and Warrant Purchase Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

PURCHASER:

     

GOLISANO HOLDINGS LLC,

a New York limited liability company

          By: /s/ B. Thomas Golisano  

Name: B. Thomas Golisano

Title:   Member

 

Third Signature Page – Twelfth Amendment to Note and Warrant Purchase Agreement

 